Citation Nr: 0631914	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  92-56 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
December 1957.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in May 1991 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied an increased 
rating for bronchial asthma and service connection for a 
nervous disorder secondary to service-connected bronchial 
asthma.  In a decision dated in June 1992, the Board 
remanded this case, identifying the issues on appeal as 
entitlement to an increased rating for bronchial asthma, and 
"[e]ntitlement to service connection for an acquired 
psychiatric disorder."  Thereafter, the RO, in a May 1995 
rating decision, again, in part, denied service connection 
for an acquired psychiatric disorder, and an increased 
rating for bronchial asthma.  The case was subsequently 
returned to the Board for further review.

In a statement dated in October 1995, the veteran apparently 
indicated disagreement with a May 1995 determination of the 
RO that service connection for a cardiac disability was not 
warranted.  He also indicated, in that statement, as 
follows:  "...on the implementation of BVA decision of 2-26-
60 there was a clear and unmistakable error of rating 
decision dated 3-24-60 which gave me 0% for asthma; because 
as per C&P exam of 9-21-59....my asthma and anxiety reaction 
were associated and thus both conditions should have been 
rated s/c since 12-25-57."  In a Board decision dated in 
January 1998, these matters were referred to the RO for 
action as appropriate.

In January 1998, the Board remanded the issues of 
entitlement to service connection for an acquired 
psychiatric disorder, as secondary to service-connected 
bronchial asthma, the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
as directly incurred on or aggravated by service, and the 
issue of entitlement to an increased rating for bronchial 
asthma.  Subsequently, in a May 2003 rating decision, the RO 
granted service connection for generalized anxiety disorder, 
evaluated as 10 percent disabling effective February 21, 
1991, and increased to 30 percent effective December 5, 
2002.  

The issue of entitlement to a higher evaluation for 
bronchial asthma has been returned to the Board for further 
review.


FINDINGS OF FACT

1.  Neither the former criteria for respiratory 
disabilities, in effect when the veteran filed his claim 
seeking a higher evaluation, nor the revised criteria, which 
became effective October 7, 1996, are more favorable to the 
veteran's claim.

2.  Since February 1991, the veteran's bronchial asthma has 
not been found to be moderate, with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks, nor, since 
October 7, 1996, has the veteran's condition been productive 
of FEV-1 of 56-70 percent predicted, or; FEV- 1/FVC of 56-70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.


CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's bronchial asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97; Diagnostic Code 6602 (1996, 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in a letter dated in April 2002, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  This letter 
indicates that the veteran was provided, by way of an 
attached Form 21-4138, with information regarding what the 
evidence must show with respect to his claim.  In addition, 
the RO also provided the veteran with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the claim, and also specifically informed the 
veteran of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the 
veteran's behalf.  And the veteran was generally invited to 
send information or evidence to VA that may support the 
claim.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March 2003 and June 2006 Supplemental Statements of the 
Case, and prior to the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claim.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  To decide the appeal on 
these facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of 
this case also applies in this instance.  In this regard, 
the Board notes that the veteran was afforded notice with 
regarding the disability rating and effective dates in a 
letters dated in June and August 2006.  This notice, 
however, was only provided very recently, calling into 
question the adequacy of such notice.  Despite any 
potentially inadequate notice provided to the veteran on 
these latter two elements, however, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, supra.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, multiple VA 
examinations in connection with the claim, and statements 
submitted by the veteran and in support of the claim.  The 
Board also notes that this case has been remanded for 
further development

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is 
the propriety of the initial evaluation assigned after the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

Where laws or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  In 
addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider the 
claim pursuant to both versions during the course of an 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

In this case, the veteran's claim for an increased rating 
for his service-connected asthma has been pending since it 
was received by the RO in February 1991.  The veteran's 
condition has been evaluated as 10 percent disabling under 
Diagnostic Code 6602 since December 1957.  

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of respiratory disorders were 
revised effective October 7, 1996.  61 Fed. Reg. 46,720 
(1996).  Under the criteria in effect prior to October 7, 
1996, Diagnostic Code 6602 provided a 10 percent rating when 
the asthma is mild, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks. A 30 percent rating was assigned when the 
asthma is moderate, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks. A 60 percent evaluation 
was assigned when the asthma is severe, with frequent 
attacks (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor must be 
precluded. A note to the code provided that in the absence 
of clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.

On October 7, 1996, the rating criteria for respiratory 
disorders were revised.  Under the revised criteria, a 10 
percent evaluation is warranted for bronchial asthma where 
the condition is manifested by FEV-1 of 71-80 percent 
predicted, or; FEV- 1/FVC of 71-80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
evaluation is warranted where the condition is manifested by 
FEV-1 of 56-70 percent predicted, or; FEV- 1/FVC of 56-70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  The 
next schedular evaluation of 60 percent requires FEV-1 of 
40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
And, a 100 percent rating is assigned for FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2005).

The medical evidence in this case consists of post service 
treatment records and multiple VA examinations and pulmonary 
function tests.  In August 1992, the veteran was afforded 
the first of three VA examinations in connection with his 
claim.  The veteran reported repeated bouts characterized by 
chest tightness, wheezing and dyspnea approximately once a 
week listing 1-2 hours.  The veteran was noted to use 
Proventyl and Brethine.  The attacks were indicated to be 
closely associated with the veteran's emotional status as 
well as contact with respiratory irritants.  The veteran 
also reported breathlessness on moderate physical effort, 
but denied chronic cough.  A pulmonary function test dated 
in July 1992 revealed FEV-1 of 80 percent predicted and FVC 
of 77 percent predicted.  Upon examination, the veteran was 
noted to have prolonged expiratory phase but lungs were 
clear to A&P.  The veteran was found to have occasional 
asthma attacks and was diagnosed with chronic bronchial 
asthma.  

A pulmonary function test dated in February 1995 revealed 
FEV-1 of 82 percent predicted and FEV-1/FVC of 80 percent 
actual.

In December 2002, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
indicated that the veteran's claims file was reviewed.  The 
examiner noted the veteran's medical history and indicated 
that the veteran's asthma attacks were usually associated 
with severe anxiety.  The examiner indicated that in the 
past several years there has been no asthma at all.  The 
veteran indicated that he had been prescribed Elixophyllin 
for his condition, which the examiner noted had been out of 
the market for many years.  The veteran was noted to have 
chronic cough usually productive with scanty whitish sputum.  
The veteran denied hemoptysis, anorexia, and dyspnea on 
effort.  The examiner found no history of asthma and 
indicated that the veteran was not taking any respiratory 
medication.  No history of incapacitation was found.  Upon 
examination, the examiner found no evidence of cor 
pulmonale, right ventricle hypertrophy, or pulmonary 
hypertension.  The examiner found no evidence of restrictive 
disease.  An x-ray showed early fibrotic changes with a 
posterior costopleural sulci, which the examiner indicated 
was not clinically significant.  A pulmonary function test 
dated in January 2003 revealed FEV-1 of 73.0 percent 
predicted and FEV-1/FVC of 77 actual.  The veteran was 
indicated to have mild obstructive ventilatory impairment.  
He was diagnosed with history of anxiety induced asthma with 
no significant findings to suggest asthma as such in the 
present examination.  

In January 2006, the veteran was again afforded a VA 
examination for his bronchial asthma.  The examiner 
indicated that the veteran's claims file was reviewed and 
the veteran's medical history was noted.  Upon examination, 
the veteran was indicated to have no hemoptysis and no 
anorexia.  The extent of dyspnea upon exertion was 
considered to be mild.  The frequency of attacks was 
indicated to be episodes lasting 5-6 days in irregular 
patterns.  The veteran was noted to use Albuterol and 
ipratropium puffs with good response, and vicks inhalations.  
No periods of incapacitation were indicated, and the veteran 
was found not to have cor pulmonale, RVH, pulmonary 
hypertension or restrictive disease.  Pulmonary function 
tests revealed FEV-1 of 108 percent predicted and FEV-1/FVC 
of 77 actual, which the examiner indicated was normal FEV 
and moderate air trapping.  A chest x-ray was found to be 
normal.  The veteran was diagnosed with bronchial asthma.  

Finally, a medical treatment note indicated that the veteran 
had been prescribed ipratropium inhalant, two puffs three 
times daily, with no refills; codeine 10 mg/guaifensin 100 
mg/5ml, two teaspoonfuls every 6 hour for cough, from May 
10, 2005 to June 9, 2005; and sulfamethoxazole 800/trimeth 
160 mg, from May 10, 2005 to June 9, 2005, with no refills.  

Based on the foregoing, the Board finds that an evaluation 
in excess of 10 percent is not warranted for the veteran's 
bronchial asthma.  In order to warrant a higher evaluation 
under either the previous or revised Diagnostic Code 6602, 
the veteran's condition must have been found to be moderate, 
with asthmatic attacks rather frequent (separated by only 
10-14 day intervals) with moderate dyspnea on exertion 
between attacks, or, since October 7, 1996, have been 
productive of FEV-1 of 56-70 percent predicted, or; FEV- 
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

In this case, the veteran's condition has never been 
characterized as moderate by any of the three VA examiners 
who have examined the veteran in connection with his claim.  
The veteran's attacks have been noted to be occasional in 
nature, occurring in irregular patterns, and closely 
associated with anxiety and sometimes respiratory irritants.  
In addition, moderate dyspnea on exertion has not been 
found; rather dyspnea was found to be either nonexistent or 
mild on exertion.  The veteran's pulmonary function tests 
since 1992 have all noted FEV-1 of higher than 71 percent 
predicted, or; FEV- 1/FVC higher than 71 percent.  And while 
the veteran was prescribed various medications and inhalers 
over the years, the use of these treatments appears to have 
been in connection with his periodic attacks and not daily 
therapy or inhalational anti-inflammatory medication.
 
Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


